
	
		II
		110th CONGRESS
		2d Session
		S. 3290
		IN THE SENATE OF THE UNITED STATES
		
			July 21 (legislative
			 day, July 17), 2008
			Mr. Barrasso (for
			 himself, Mr. Johnson, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for a program for circulating quarter dollar
		  coins that are emblematic of a national park or other national site in each
		  State, the District of Columbia, and certain territories and insular areas of
		  the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Beautiful National Parks
			 Quarter Dollar Coin Act of 2008.
		INational site
			 quarter dollars
			101.Issuance of
			 redesigned quarter dollars emblematic of national parks or other national
			 sitesSection 5112 of title
			 31, United States Code, is amended—
				(1)by redesignating
			 subsection (r) (as added by section 622 of the Financial Services and General
			 Government Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2016)) as
			 subsection (s); and
				(2)by adding at the end the following:
					
						(t)Redesign and
				issuance of quarter dollars emblematic of national sites
							(1)Redesign
				beginning upon completion of prior program
								(A)Definition of
				StateFor purposes of this subsection, the term
				State means each of the several States of the United States, the
				District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa,
				the Commonwealth of the Northern Mariana Islands, and the United States Virgin
				Islands.
								(B)RedesignNotwithstanding
				the fourth sentence of subsection (d)(1) and subsection (d)(2), quarter dollars
				issued beginning in 2010 shall have designs on the reverse selected in
				accordance with this subsection which are emblematic of the national sites in
				the States.
								(C)Flexibility with
				regard to placement of inscriptionsNotwithstanding subsection (d)(1), the
				Secretary may select a design for quarter dollars referred to in subparagraph
				(A) in which—
									(i)the inscription
				described in the second sentence of subsection (d)(1) appears on the reverse
				side of any such quarter dollars; and
									(ii)any inscription
				described in the third sentence of subsection (d)(1) or the designation of the
				value of the coin appears on the obverse side of any such quarter
				dollars.
									(2)Single site in
				each stateThe design on the
				reverse side of each quarter dollar issued during the period of issuance under
				this subsection shall be emblematic of 1 national site in each State.
							(3)Selection of
				site and design
								(A)SiteThe selection of a national park or other
				national site in each State to be honored with a coin under this subsection
				shall be made by the Secretary of the Treasury, after consultation with the
				governor or other chief executive of each State with respect to which a coin is
				to be issued under this subsection so that the national site chosen for each
				State shall be the most appropriate in terms of natural or historic
				significance.
								(B)DesignEach
				of the designs required under this subsection for quarter dollars shall
				be—
									(i)selected by the
				Secretary after consultation with—
										(I)the head of the
				agency having jurisdiction over the site selected in accordance with
				subparagraph (A); and
										(II)the Commission of
				Fine Arts; and
										(ii)reviewed by the
				Citizens Coinage Advisory Committee.
									(C)Selection and
				approval processRecommendations for site selections and designs
				for quarter dollars may be submitted in accordance with the site and design
				selection and approval process developed by the Secretary in the sole
				discretion of the Secretary.
								(D)Participation in
				designThe Secretary may
				include participation by officials of the State, artists from the State,
				engravers of the United States Mint, and members of the general public.
								(E)StandardsBecause
				it is important that the Nation's coinage and currency bear dignified designs
				of which the citizens of the United States can be proud, the Secretary shall
				not select any frivolous or inappropriate design for any quarter dollar minted
				under this subsection.
								(F)Prohibition on
				certain representationsNo head and shoulders portrait or bust of
				any person, living or dead, no portrait of a living person, and no outline or
				map of a State may be included in the design on the reverse of any quarter
				dollar under this subsection.
								(4)Issuance of
				coins
								(A)Yellowstone
				National ParkSince Yellowstone National Park was established by
				an Act signed by President Ulysses S. Grant on March 1, 1872, as the Nation's
				first national park, Yellowstone National Park shall be—
									(i)depicted on the
				first quarter dollar issued; and
									(ii)designated to
				the State of Wyoming.
									(B)Order of
				issuanceSubject to
				subparagraph (A), the quarter dollar coins issued under this subsection bearing
				designs of national sites shall be issued in reverse alphabetical order of each
				State.
								(C)Rate of
				issuanceThe quarter dollar coins bearing designs of national
				sites under this subsection shall be issued at the rate of—
									(i)5
				new designs during each of the first 10 years of either—
										(I)the original
				period of issuance under this subsection; or
										(II)the second round
				period of issuance described in paragraph (7)(B); and
										(ii)6 new designs
				during the 11th year of either—
										(I)the original
				period of issuance under this subsection; or
										(II)the second round
				period of issuance described in paragraph (7)(B).
										(D)Number of each of
				the coin designs in each yearOf the quarter dollar coins issued
				during each year of the period of issuance, the Secretary of the Treasury shall
				prescribe, on the basis of such factors as the Secretary determines to be
				appropriate, the number of quarter dollars which shall be issued with each of
				the designs selected for such year.
								(5)Treatment as
				numismatic itemsFor purposes of sections 5134 and 5136, all
				coins minted under this subsection shall be considered to be numismatic
				items.
							(6)Issuance
								(A)Quality of
				coinsThe Secretary may mint and issue such number of quarter
				dollars of each design selected under paragraph (3) in uncirculated and proof
				qualities as the Secretary determines to be appropriate.
								(B)Silver
				coinsNotwithstanding subsection (b), the Secretary may mint and
				issue such number of quarter dollars of each design selected under paragraph
				(3) as the Secretary determines to be appropriate, with a content of 90 percent
				silver and 10 percent copper.
								(7)Period of
				issuance
								(A)In
				generalSubject to paragraph
				(2), the program established under this subsection shall continue in effect
				until a national site in each State has been honored.
								(B)Second round at
				discretion of Secretary
									(i)DeterminationThe Secretary may make a determination
				before the end of the 9-year period beginning when the first quarter dollar is
				issued under this subsection to continue the period of issuance until a second
				national site in each State, the District of Columbia, and each territory
				referred to in this subsection has been honored with a design on a quarter
				dollar.
									(ii)Notice and
				reportWithin 30 days after making a determination under clause
				(i), the Secretary shall submit a written report on such determination to the
				Committee on Financial Services of the House of Representatives and the
				Committee on Banking, Housing, and Urban Affairs of the Senate.
									(iii)Applicability
				of provisionsIf the
				Secretary makes a determination under clause (i), the provisions of this
				subsection applicable to site and design selection and approval, the order,
				timing, and conditions of issuance shall apply in like manner as the initial
				issuance of quarter dollars under this subsection, except that the issuance of
				quarter dollars pursuant to such determination bearing the first design shall
				commence in order immediately following the last issuance of quarter dollars
				under the first round.
									(iv)Continuation
				until all states are honoredIf the Secretary makes a determination
				under clause (i), the program under this subsection shall continue until a
				second site in each State has been so honored.
									(8)Designs after
				end of programUpon the completion of the coin program under this
				subsection, the design—
								(A)on the obverse of
				the quarter dollar shall revert to the same design containing an image of
				President Washington in effect for the quarter dollar before the institution of
				the 50-State quarter dollar program;
								(B)notwithstanding
				the fourth sentence of subsection (d)(1), on the reverse of the quarter dollar
				shall contain an image of General Washington crossing the Delaware River prior
				to the Battle of Trenton; and
								(C)described in
				paragraph (1)(B) shall apply with regard to the placement of
				inscriptions.
								(9)National
				siteFor purposes of this
				subsection, the term national site means any site under the
				supervision, management, or conservancy of the National Park Service, the
				United States Forest Service, the United States Fish and Wildlife Service, or
				any similar department or agency of the Federal Government, including any
				national park, national monument, national battlefield, national military park,
				national historical park, national historic site, national lakeshore, seashore,
				recreation area, parkway, scenic river, or trail and any site in the National
				Wildlife Refuge System.
							(10)Application in
				event of independenceIf any
				territory becomes independent or otherwise ceases to be a territory or
				possession of the United States before quarter dollars bearing designs which
				are emblematic of such territory are minted pursuant to this subsection, this
				subsection shall cease to apply with respect to such
				territory.
							.
				IIBullion
			 Investment Products
			201.Silver bullion
			 coinSection 5112 of title 31,
			 United States Code, is amended by inserting after subsection (t) (as added by
			 section 101 of this Act) the following:
				
					(u)Silver bullion
				investment product
						(1)In
				generalThe Secretary shall
				strike and make available for sale such number of bullion coins as the
				Secretary determines to be appropriate that bear the likeness of the quarter
				dollars issued under subsection (t), each of which shall—
							(A)have a diameter of
				3.0 inches and weigh 8.0 ounces;
							(B)contain .999 fine silver;
							(C)bear the inscriptions of the fineness and
				weight of the bullion coin;
							(D)bear an
				inscription of the denomination of such coin, which shall be quarter
				dollar; and
							(E)not be minted or issued by the United
				States Mint as so-called fractional bullion coins or in any size
				other than the size described in paragraph (A).
							(2)Availability for
				saleBullion coins minted
				under paragraph (1)—
							(A)shall become
				available for sale no sooner than the first day of the calendar year in which
				the circulating quarter dollar of which such bullion coin is a duplicate is
				issued; and
							(B)may only be
				available for sale during the year in which such circulating quarter dollar is
				issued.
							(3)Distribution
							(A)In
				generalIn addition to the authorized dealers utilized by the
				Secretary in distributing bullion coins and solely for purposes of distributing
				bullion coins issued under this subsection, the Director of the National Park
				Service, or the designee of the Director, may purchase numismatic items issued
				under this subsection, but only in units of no fewer than 1,000 at a time, and
				the Director, or the Director’s designee, may resell or repackage such
				numismatic items as the Director determines to be appropriate.
							(B)ResaleThe Director of the National Park Service,
				or the designee of the Director, may resell, at cost and without repackaging,
				numismatic items acquired by the Director or such designee under subparagraph
				(A) to any party affiliated with any national site honored by a quarter dollar
				under subsection (t) for repackaging and resale by such party in the same
				manner and to the same extent as such party would be authorized to engage in
				such activities under subparagraph (A) if the party were acting as the designee
				of the Director under such
				subparagraph.
							.
			IIIAdministration
			301.No Net Cost to
			 the Federal GovernmentThe
			 Secretary of the Treasury shall take such actions as are necessary to ensure
			 that minting and issuing coins under this Act and the amendments made by this
			 Act will not result in any net cost to the Federal Government.
			
